Judge Crenshaw.
The principal question here is, whether the certificate of the Board of Commissioners, confirming a claim to land undér a Spanish warrant of survey, Was evidence of such an estate as entitled the widow to dower ?
The Act of Congress declares, that any person who may *282(under the circumstances mentioned therein,) have acquit" ed a Spanish warrant of survey, shall be confirmed in his claim in the same manner as if his title had been completed. That the decision of the Commissioners shall be. final, and that they shall give to the successful claimant a certificate of confirmation on which he shall be entitled to receive a patent:. I am not informed as to what, according to the laws- and customs of the Spanish Government, would constitute a complete title to lands. As far as such knowledge is necessary to aid in arriving at nay conclusions in this case, I must depend upon the lights furnished by the Act of Congress. This Act speaks of Spanish grants and Spanish warrants or orders of survey, as things distinct from each other. The Commissioners are required, on confirming either, to give a certificate of confirmation. In case of a grant on registering the certificate,, all claim of the United States is relinquished. The Act does not make it necessary to obtain a patent in order to complete the title. But in the case of confirmation of a warrant, it seems from the Act that a patent would be necessary to the consummation of a legal title. If the Spanish authority by grant had conveyed the fee, it would be' nugatory for the United States by patent to convey the same fee; but a warrant of survey being considered as an incomplete title, a patent was necessary as the highest evidence of the title being perfected. But the Act of Congress declares, that the person who claims under such a warrant shall be confirmed in his claim in the same manner a© if his title had been completed. Then whether the title under the Spanish Government be perfect or imperfect, the Act of Congress virtually declares it perfect arid complete ; and in the case of a warrant of survey, a patent was not essential to complete the legal estate : “ it shall be confirmed,” I undei’stand to mean that it shall be on the same footing with a perfect title. The Board of Commissioners was not constituted to complete that which was before imperfect, but to ascertain and finally adjust the rights of the claimant; and by operation of the law the legal estate was complete on their giving a certificate. The certificate of confirmation gave no new quality or property to the estate which Caller had in the land, but'is merely the evidence of his title or legal estate as confirmed. The Act of Congress does indeed say, that on receiving the certificate of confirmation the party shall be entitled to a patent from the United States; but it does not declare that he shall obtain a patent in order to complete his legal title. It would be matter of prudence to procure a patent, as the best and safest evidence of title; yet it is not essential to the completion of the legal estate. *283for the title is derived from the Spanish Government and not from the United States.
The patent to Shields furnishes intrinsic evidence that the estate was in Caller. By the patent the land is granted to Shields as the “ legal representative of James Caller,” recognizing in Caller a legal right to the land, find shewing clearly that Shields derived title from him, and estopping Shields from saying that Caller had no legal title.
Again, by our Statute the widow is entitled to dower in an estate held for the use, or in trust for the benefit, of her husband, (a) provided she would be entitled if the estate was a legal one. All estates to which the party has an equitable, but not a legal, title, are trust estates : the person in whom the legal title rests holds it in trust for the benefit of him who has the equitable estate. The certificate of •confirmation was, at least, evidence of equitable title in Caller. It entitled him to receive a patent without further purchase from the United States. So, whether this estate be legal or equitable, his widow was entitled to dower.
The right of Mrs. Caller to dower did not depend entirely on the question whether the certificate of confirmation vested the legal title in her husband. The instructions which were requested to be given to the Jury on the trial of the issue were calculated to mislead. I am of opinion that they were properly refused.
Judge Saff'old.
By the Statute of this State regulating •dower, (b) the wife is entitled to one-third of all the lands, &c., of which her husband died seized and possessed, or had before conveyed ; and she had not relinquished her right of dower. Dower at common law is the third part of rail the lands whereof, during the coverture, the husband was seized, of such estate as that the children of such wife „ might possibly inherit. I think that it may be questioned whether the Statute which I have referred to is in itself sufficient to entitle the widow to dower in the land held by the certificate .of confirmation merely.
By the articles of Cession and Agreement between the United States and Georgia, only grants by the British and Spanish Governments legally and fully executed previous to the'27th of October, 1795, and claims derived from actual survey or settlement made under the Act of Georgia, commonly called the Bourbon Act, are provided for. This .claim comes under neither description. It is derived from, and all the proceedings relative to it have been had under, the Act of Congress of 3d of March, 1803. This Act entitled a claimant under a Spanish warrant or order of survey, *284on establishing the pre-requisites, to a confirmation in the same manner as if his title had been previously completed. If the claim under the British .or Spanish Government had been matured into a grant, fully and legally executed, a certificate was to issue describing the tract of land and the grant, and confirming the title; and this being recorded as required, was to amount to a relinquishment forever on the part of the United States. No patent from the United States was necessary in confirmation of the title ; but as to claimants under the Bourbon Act and the Act under which Caller’s claim was derived, the Act of Congress requires that the commissioners shall give a certificate stating the circumstances óf the case, and that the claimant is entitled to a patent; which certificate being duly entered with the register of the land office, &c., shall entitle the party to a patent, which shall issue in like manner as is provided for other lands of the United States. I am therefore of opi-^ nion, that by the Act of Congress a patent was clearly contemplated as the consummation of the legal title; and that the case of the claimant in this respect was not different from that of a purchaser or preemption 'claimant who had made full payment and obtained a final certificate.
But was a complete legal title in Caller necessary to sustain his widow’s right to dower ? The Statute of 1812, Laws Ala. 248, provides that all certificates duly issued “ upon any warrant or order of survey, or to any donation or preemption claimants,” shall be taken as vesting a full, complete, and legal title so far as to enable the holder to maintain any action thereon. By the Act of 1816, (Laws Ala. 338) where certificates have been obtained from the register of the land office, although the payment. has not been completed, the land shall be subject to the dower of the widow- in the same manner as if the title had been complete at the time of the death of the husband. The reason and equity which distinguish such cases from the present are not obvious. But the Statute of 1812 “ to amend an Act respecting conveyances,” (Laws Ala. 246, s. 9,) according to our construction puts this question at rest. The certificate which Caller held entitled him to a patent; his right was acknowledged to the exclusion of all other claims, (except Lot's as to a part of the land, and with that no other person has any concern ;) he could not have had less than the strongest equitable title, and the United States must be viewed as holding the legal title in trust for his be- , nefit. The Circuit Court, then, did not err in refusing to give the instructions prayed for.
*285It is the unanimous opinion of the Court that the judgment be affirmed.
The Chief Justice having presided on the trial below, did not sit

 Laws Ala. 247, s. 9.


 Laws Ala. 259.